tcmemo_2007_241 united_states tax_court bobby j prater petitioner v commissioner of internal revenue respondent docket no 22188-06l filed date paul r tom for petitioner elizabeth downs for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion for summary_judgment filed under rule 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue background this is an appeal from respondent’s determination upholding the proposed use of a levy to collect petitioner’s unpaid federal_income_tax liabilities for and petitioner resided in hominy oklahoma when the petition was filed petitioner filed income_tax returns for and petitioner did not pay all of his reported tax_liabilities respondent assessed the tax owed on date respondent sent petitioner a final notice_of_intent_to_levy and notice of your right to hearing for the years at issue petitioner timely submitted a form request for a collection_due_process_hearing in his request petitioner asserted that a levy would cause him irreparable harm and requested payment of his tax_liabilities through an installment_agreement on date settlement officer norman e chapman officer chapman sent petitioner a letter acknowledging petitioner’s request for a sec_6330 hearing and scheduled a telephone conference on date to discuss collection alternatives before the conference officer chapman requested that petitioner produce a form 433-a collection information statement for wage earners and self-employed individuals and proof of estimated_tax payments for and the first and second quarters of officer chapman informed petitioner that he could not consider collection alternatives without petitioner’s financial information petitioner failed to submit any of the requested information to officer chapman on date officer chapman held petitioner’s sec_6330 hearing by telephone with petitioner’s representative officer chapman explained that he could not consider an installment_agreement without petitioner’s financial information petitioner’s representative responded that he did not have the requested information on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or sustaining respondent’s proposed collection action on date the petition was filed petitioner alleges that although he was unable to obtain all of the requested information before the date telephone conference he now possesses the necessary financial information petitioner thus requests that the court remand his case to the appeals_office to consider an installment_agreement on date we issued petitioner a notice setting his case for trial during the court’s date oklahoma city oklahoma trial session on date respondent filed a motion for summary_judgment on date we ordered petitioner to respond to respondent’s motion for summary_judgment by date petitioner failed to respond i summary_judgment discussion summary_judgment is a procedure designed to expedite litigation and avoid unnecessary time-consuming and expensive trials fla peach corp v commissioner 90_tc_678 summary_judgment may be granted with respect to all or any part of the legal issues presented if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir 90_tc_753 the moving party bears the burden of establishing that there is no genuine issue of material fact and factual inferences will be drawn in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 the nonmoving party however cannot rest upon the allegations or denials in his pleadings but must set forth specific facts showing that there is a genuine issue for trial rule d dahlstrom v commissioner supra pincite ii sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a request for a hearing a hearing shall be held before an impartial officer_or_employee of the internal_revenue_service office of appeals sec_6330 at the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may contest the existence or amount of the underlying tax_liability at the hearing if the taxpayer did not receive a notice_of_deficiency for the tax_liability in question or did not otherwise have an earlier opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following a hearing the appeals_office must make a determination whether the proposed levy action may proceed the appeals_office is required to take into consideration verification presented by the secretary that the requirements of applicable law and administrative procedures have been met relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with a taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax_liability is not in dispute the court will review the determination of the appeals_office for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite 114_tc_176 an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 petitioner does not dispute his underlying tax_liabilities for any of the relevant years accordingly we shall review respondent’s determination for abuse_of_discretion in his petition petitioner alleges that he now has the financial information requested by officer chapman and that the court should remand his case to the appeals_office for consideration of payment through an installment_agreement respondent asserts that the appeals officer did not abuse his discretion by rejecting an installment_agreement because petitioner did not provide the requested financial information at the sec_6330 hearing as we previously stated officer chapman requested that petitioner submit a collection information statement and proof of estimated_tax payments for and the first and second quarters of before the sec_6330 hearing officer chapman warned petitioner that he could not consider an installment_agreement without the requested financial information from petitioner because petitioner failed to submit the requested financial information officer chapman could not consider petitioner’s request to pay his tax_liability through an installment_agreement accordingly respondent did not abuse his discretion in rejecting an installment_agreement and sustaining the proposed collection action see chandler v commissioner tcmemo_2005_99 roman v commissioner tcmemo_2004_20 we conclude that there is no genuine issue of material fact requiring a trial in this case and we hold that respondent is entitled to the entry of a decision sustaining the proposed levy as a matter of law an appropriate order and decision will be entered 2nothing in the record indicates that petitioner or petitioner’s representative requested additional time to submit the requested financial information
